EXHIBIT 10.1
EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT, dated as of December 11, 2013 (this “Amendment”) to the AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CHATHAM LODGING TRUST, a Maryland real estate investment
trust (the “REIT”), CHATHAM LODGING, L.P., a Delaware limited partnership (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC and REGIONS
CAPITAL MARKETS, as joint lead arrangers and bookrunners (in such capacity, the
“Arrangers”), REGIONS BANK, as syndication agent (in such capacity, the
“Syndication Agent”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, UBS
SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents
(in such capacity, the “Co-Documentation Agents”), and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested an increase in the Total Revolving Credit
Commitments under the Credit Agreement in the amount of $70,000,000 to an
aggregate amount equal to $175,000,000;
WHEREAS, the Lenders identified on Annex A hereto (the “Increasing Lenders”) may
increase the amount of their Revolving Credit Commitment in accordance with the
terms thereof by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Credit Agreement substantially in the form of
Exhibit B hereto (a “Revolving Credit Commitment Increase Supplement”);
WHEREAS, the Borrower has requested that the Lenders agree to certain amendments
to the Credit Agreement; and
WHEREAS, the Lenders have agreed to such amendments solely upon the terms and
conditions provided for in this Amendment.
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2.    Amendments to Section 1.1 of the Credit Agreement (Defined Terms).

(1)  Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions and substituting in lieu therefor the following new
definitions in the appropriate alphabetical order:




--------------------------------------------------------------------------------



“Additional Borrowing Base Properties”: any property acquired after the First
Amendment Effective Date by the Borrower and its Subsidiaries and approved by
the Supermajority Lenders in accordance with Section 5.3.
“Borrowing Base Properties”: subject to a release of a Borrowing Base Property
pursuant to Section 5.4, (a) on the First Amendment Effective Date, the Mortgage
Secured Borrowing Base Properties listed on Annex B to the First Amendment,
Hampton Inn & Suites Exeter and Residence Inn Washington, D.C., and (b) after
the First Amendment Effective Date, the Mortgage Secured Borrowing Base
Properties, together with any Additional Borrowing Base Properties added to the
Borrowing Base in accordance with Section 5.3, including Hampton Inn & Suites
Exeter and Residence Inn Washington, D.C.
“Borrowing Base Value”: for each Borrowing Base Property at any time, (a) with
respect to any Borrowing Base Property, subject to clause (b) below, the lesser
of (i) 55% of the MAI “as-is” appraised value of such Borrowing Base Property
set forth in the most recent Appraisal for such Borrowing Base Property and
(ii) the Debt Service Coverage Amount for such Borrowing Base Property as at
such time; provided that, the Borrowing Base Value for any Restricted Borrowing
Base Property shall be determined pursuant to clause (i) above, and (b) with
respect to Residence Inn Washington, D.C. for the period of four full fiscal
quarters after the First Amendment Effective Date, 55% of the MAI “as-is”
appraised value of such Borrowing Base Property set forth in the most recent
Appraisal for such Borrowing Base Property.
“Replacement Mortgage Secured Borrowing Base Property”: any property acquired
after the First Amendment Effective Date which is added to the Borrowing Base as
a replacement for any Mortgage Secured Borrowing Base Property to be released
from the Borrowing Base pursuant to Section 5.4, as to which the Administrative
Agent for the benefit of the Secured Parties shall have been granted a Lien
pursuant to one or more Mortgages subject to, with respect to the Material
Mortgage Recording Tax Mortgaged Properties, Section 6.18.
“Revolving Credit Termination Date”: November 5, 2016, as such date may be
extended pursuant to Section 2.6.
(a)    Section 1.1 of the Credit Agreement is hereby further amended by adding
the following clause to the end of the definition “Eligible Borrowing Base
Property”:
“Notwithstanding anything to the contrary in any provision elsewhere in this
Agreement, any Real Property (other than a Replacement Mortgaged Secured
Borrowing Base Property) to be added to the Borrowing Base on or after the First
Amendment Effective Date, shall not be required to satisfy the conditions
described in clauses (e), (f), (h)(iii) (subject to the delivery of a recent
title search reasonably satisfactory to the Administrative Agent), (h)(vi),
(h)(xi) (solely with respect to a Subordination Agreement and Blocked Account
Control Agreement) and (i) above.”

2

--------------------------------------------------------------------------------



(b)    Section 1.1 of the Credit Agreement is hereby further amended by deleting
the words “each Borrowing Base Property” and substituting in lieu therefor the
words “each Mortgage Secured Borrowing Base Property” in the definitions of
“Subordination Agreement” and “Title Insurance Policy”, each time such words
appear.
(c)    Section 1.1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in Section 1.1 in the appropriate
alphabetical order:
“First Amendment”: the First Amendment to Amended and Restated Credit Agreement,
dated as of December 11, 2013.
“First Amendment Effective Date”: December 11, 2013.
“Hampton Inn & Suites Exeter”: that certain 111 room hotel property located in
Exeter, NH.
“Mortgage Secured Borrowing Base Properties”: the Real Property listed on
Annex B to the First Amendment and each Replacement Mortgaged Secured Borrowing
Base Property.
“New Borrowing Base Properties”: Hampton Inn & Suites Exeter and Residence Inn
Washington, D.C.
“Residence Inn Washington, D.C.”: that certain 103 room hotel property located
in Washington, D.C.
3.    Amendment to Section 2.6 of the Credit Agreement (Extension Revolving
Credit Termination Date). Section 2.6(a) of the Credit Agreement is hereby
amended by deleting clause (ii) of such Section and substituting lieu therefor
the following new clause (ii): “(ii) the Revolving Credit Termination Date, as
extended, shall not be later than November 5, 2017.”.
4.    Amendments to Section 2.23 of the Credit Agreement (Increases in Revolving
Credit Commitments). Section 2.23 of the Credit Agreement is hereby amended by:
(a)    deleting the amount “$20,000,000” in clause (a) and substituting in lieu
therefor the amount “$50,000,000”;
(b)    deleting the amount “$10,000,000” in clause (a)(x) and substituting in
lieu therefor the amount “$5,000,000”;
(c)    deleting the amount “$115,000,000” in clause (a)(y) and substituting in
lieu therefor the amount “$225,000,000”; and
(d)    deleting the parenthetical in clause (f) and inserting in lieu therefor
the following:

3

--------------------------------------------------------------------------------



“(including, without limitation, (i) all documentation referred to in
Section 5.1(q) necessary to provide additional coverage in an amount equal to
the related Revolving Offered Increase Amount and (ii) amendments to the
Mortgages for each of the Mortgage Secured Borrowing Base Properties, to the
extent necessary to reflect such Revolving Offered Increase Amount)”.
5.    Amendment to Section 5.3 of the Credit Agreement (Conditions to the
Addition of a Borrowing Base Property). Section 5.3(b)(ii) of the Credit
Agreement is hereby amended by adding the following proviso immediately before
the word “, and” at the end of such Section:
“; provided that, notwithstanding anything to the contrary in any provision
elsewhere in this Agreement, except with respect to any Mortgage Secured
Borrowing Base Property that is replacing a Mortgage Secured Borrowing Base
Property released pursuant to Section 5.3, no Additional Borrowing Base Property
to be added to the Borrowing Base on or after the First Amendment Effective Date
shall be required to meet the conditions described in clauses (e), (f), (h)(iii)
(subject to the delivery of a recent title search reasonably satisfactory to the
Administrative Agent), (h)(vi), (h)(xi) (solely with respect to a Subordination
Agreement and Blocked Account Control Agreement) and (i) in the definition of
“Eligible Borrowing Base Property”.
6.    Amendments to Section 5.4 of the Credit Agreement (Conditions to the
Release of a Borrowing Base Property). Section 5.4 of the Credit Agreement is
hereby amended by:
(a)    deleting the word “and” after the semi-colon in clause (f);
(b)    deleting the period at the end of clause (g) and substituting in lieu
therefor “; and”; and
(c)     inserting the following new clause (h):
“(h)    the release of any Mortgage Secured Borrowing Base Property shall be
subject to the grant of a first priority Lien in favor of the Administrative
Agent on a replacement Eligible Borrowing Base Property which has a Borrowing
Base Value equal to or greater than the Mortgage Secured Borrowing Base Property
to be released, such lien to be granted substantially contemporaneously with the
release of such Mortgage Secured Borrowing Base Property.”.
7.    Amendment to Section 6.10 of the Credit Agreement (Further Assurances).
Section 6.10 of the Credit Agreement is hereby amended by deleting clauses (i)
and (ii) in such Section and substituting in lieu therefor the following new
clauses: “(i) an amendment to the Mortgage of each Mortgage Secured Borrowing
Base Property reflecting an increase in coverage amount to the extent necessary
with respect to such increase and (ii) an endorsement to the Title Insurance
Policy for each Mortgage Secured Borrowing Base Property whose Mortgage has been

4

--------------------------------------------------------------------------------



recorded reflecting an increase in coverage amount to the extent necessary with
respect to such increase, each in form and substance acceptable to the
Administrative Agent.”.
8.    Amendment to Section 6.11 of the Credit Agreement (Appraisals).
Section 6.11 of the Credit Agreement is hereby amended by deleting clause (c) in
its entirety and substituting in lieu therefor the following new clause:
“(c)    The Administrative Agent shall receive an updated Appraisal for each
Borrowing Base Property on or prior to each of (i) November 5, 2014 and
(ii) November 5, 2016, if the Revolving Credit Termination Date has been
extended pursuant to Section 2.6.”.
9.    Amendment to Section 7.2 of the Credit Agreement (Limitation on
Indebtedness). Section 7.2 of the Credit Agreement is hereby amended by deleting
clause (f) in its entirety and substituting in lieu therefor the following new
clause:
“(f)    unsecured Recourse Indebtedness of the REIT and any of its Subsidiaries
other than any Borrowing Base Group Members (other than the REIT and the
Borrower) which (i) shall mature at least one year after the Revolving Credit
Termination Date and (ii) shall not exceed on any date of determination, an
amount equal to 10% of Total Asset Value on such date at any one time
outstanding;”.
10.    Conditions to Effectiveness. This Amendment shall become effective upon
the date (the “First Amendment Effective Date”) on which the following
conditions shall have been satisfied:
(a)    Amendment Documents. The Administrative Agent shall have received:
(i)     this Amendment, executed and delivered by a duly authorized officer of
each of the REIT, the Borrower and each of the Lenders;
(ii)    an Acknowledgment and Consent (the “Acknowledgment and Consent”)
substantially in the form of Exhibit A attached hereto, duly executed and
delivered by the REIT, the Borrower, the Guarantors and the Grantors (as defined
in the Collateral Agreement); and
(iii)    a Revolving Credit Commitment Increase Supplement from each Increasing
Lender in the amount specified in Annex A for such Increasing Lender.
(b)    New Borrowing Base Properties. The Administrative Agent and the Lenders
shall have received each of the documents required by Section 5.3 of the Credit
Agreement (after giving effect to this Amendment) with respect to each of the
New Borrowing Base Properties.
(c)    Amendments to Mortgages. The Administrative Agent shall have received,
with respect to each of the Mortgages for each Mortgage Secured Borrowing Base
Property, to the extent deemed reasonably necessary by the Administrative Agent
to reflect the Revolving Offered Increase Amount or as required by the Title
Insurance Company to

5

--------------------------------------------------------------------------------



provide title insurance pursuant to Section 5.1(q) of the Credit Agreement, an
amendment to such Mortgage executed and delivered by a duly authorized officer
of the relevant Loan Party.
(d)    Fees. The Administrative Agent shall have received the following fees:
(i)    Amendment Fee. An amendment fee for the account of each Lender that
executes and delivers to the Administrative Agent a signature page to this
Amendment at or prior to 5:00 P.M., New York City time, on December 11, 2013 in
an amount equal to 0.25% of the Revolving Credit Commitment of such Lender as of
the First Amendment Effective Date (without giving effect to the any additional
commitments of any Increasing Lenders).
(ii)    Upfront Fee. An upfront fee for the account of each Increasing Lender
that delivers a Revolving Credit Increase Supplement on or prior to December 11,
2013 in an amount equal to 1.00% of the such Increasing Lender’s additional
Revolving Credit Commitments.
(e)    Solvency Analysis. The Lenders shall have received a reasonably
satisfactory solvency analysis certified by the chief financial officer of the
REIT which shall document the solvency of the REIT and its Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statements or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Group Members, and
such search shall reveal no liens on any of the assets of the Group Members,
except for Liens permitted by Section 7.3 of the Credit Agreement.
(g)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the First Amendment Effective Date,
substantially in the form of Exhibit C to the Credit Agreement, with appropriate
insertions and attachments.
(h)    Revolving Credit Commitment Increase Certificate. The Administrative
Agent shall have received a certificate signed by the Borrower and the REIT
certifying (i) that each of the New Borrowing Base Properties is an Eligible
Borrowing Base Property and (ii) as to those matters required by Section 2.23(f)
of the Credit Agreement.
(i)    Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Hunton & Williams, LLP, counsel to the Group Members, in form
and substance acceptable to the Administrative Agent. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Amendment as the Administrative Agent may reasonably require and shall be
addressed to the Administrative Agent and the Lenders.

6

--------------------------------------------------------------------------------



(j)    Insurance. The satisfactory review of the amount, types and terms and
conditions of all insurance maintained by the REIT, the Borrower and the
Guarantors and their Subsidiaries in respect of the New Borrowing Base
Properties; and the Lenders shall have received endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies to be maintained with
respect to the properties of the Borrower, the REIT and their respective
subsidiaries forming part of the Collateral.
(k)    USA PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.
(l)    No Litigation. There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Loan Parties in a materially
adverse manner or any transaction contemplated hereby, or that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any transaction contemplated hereby or on the ability of the Loan Parties to
perform their obligations under the Loan Documents.
(m)    No Material Adverse Effect. No event or condition shall have occurred
since December 31, 2011 which has or could reasonably be expected to have a
Material Adverse Effect. No material adverse change in or material disruption of
conditions in the market for syndicated bank credit facilities or the financial,
banking or capital markets generally shall have occurred that, in the reasonable
judgment of the Arrangers, would impair the syndication of the Loans.
(n)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Agents), on or before the First Amendment Effective Date. Unless
otherwise consented by the Administrative Agent, all such amounts shall be paid
with proceeds of Loans made on the First Amendment Effective Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the First Amendment Effective Date.
11.    Representations and Warranties. The REIT and the Borrower hereby jointly
and severally represent and warrant to the Administrative Agent and each Lender
that (before and after giving effect to this Amendment):
(a)    Each of the Group Members has the corporate or other power and authority,
and the legal right, to make, deliver and perform this Amendment and the
Acknowledgment and Consent (the “Amendment Documents”) to which it is a party.
Each Group Member has taken all necessary corporate or other action to authorize
the execution, delivery and performance of the Amendment Documents to which it
is a party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the consummation of the Amendment Documents

7

--------------------------------------------------------------------------------



or the execution, delivery, performance, validity or enforceability of this
Amendment or the Acknowledgment and Consent. Each Amendment Document has been
duly executed and delivered on behalf of each Group Member that is a party
thereto. Each Amendment Document and the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”) constitutes a legal, valid and
binding obligation of each Group Member that is a party thereto, enforceable
against each such Group Member in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
(b)    The execution, delivery and performance of the Amendment Documents will
not violate any Requirement of Law or any Contractual Obligation of any Group
Member and it will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).
(c)    Each of the representations and warranties made by any Group Member
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the First Amendment Effective Date as if made on
and as of such date, provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date, and (y) to the extent that any such
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.
(d)    The Borrower and the other Group Members have performed all agreements
and satisfied all conditions which this Amendment and the other Loan Documents
provide shall be performed or satisfied by the Borrower or the other Group
Members on or before the First Amendment Effective Date.
(e)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
12.    Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.
13.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
14.    Miscellaneous. (1) This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts

8

--------------------------------------------------------------------------------



taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be lodged with
the Borrower and the Administrative Agent. This Amendment may be delivered by
facsimile transmission or electronic mail of the relevant signature pages
hereof.
(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof’, or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.
[SIGNATURES FOLLOW]



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duty authorized officers
as of the day and year first above written.
CHATHAM LODGING TRUST, as the REIT
 
 
 
By:
Name:
Title:
 
 
CHATHAM LODGING, L.P., as Borrower
 
 
By: Chatham Lodging Trust, its general partner
 
 
 
By:
Name:
Title:






[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Administrative Agent
 
 
 
By:
Name:
Title:






[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




[LENDER],
as a Lender
 
 
 
By:
Name:
Title:






[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




ANNEX A


INCREASING LENDERS




Increasing Lender
Additional Commitment
Barclays Bank PLC
$17,529,411.75
Regions Bank
$18,794,117.65
Credit Agricole Corporate and Investment Bank
$13,235,294.12
U.S. Bank National Association
$20,470,588.24








Annex A



--------------------------------------------------------------------------------




ANNEX B
MORTGAGE SECURED BORROWING BASE PROPERTIES


Homewood Boston Billerica
147 rooms
Homewood Minneapolis Mall of America
144 rooms
Homewood Nashville Brentwood
121 rooms
Homewood Dallas Market Center
137 rooms
Homewood Farmington Connecticut
121 rooms
Homewood Orlando Maitland
143 rooms
Hampton Inn & Suites Houston Medical Center
120 rooms
Residence Inn White Plains, NY
133 Rooms
Residence Inn Holtsville, NY
124 Rooms
Homewood Suites, Carlsbad
145 Rooms
Hampton Inn Portland Downtown
145 Rooms








Annex B

--------------------------------------------------------------------------------




EXHIBIT A
TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


ACKNOWLEDGMENT AND CONSENT
Reference is made to (i) the First Amendment to the Amended and Restated Credit
Agreement, dated as of December 11, 2013 (the “First Amendment”), (ii) the
Amended and Restated Credit Agreement, dated as of November 5, 2012, among
CHATHAM LODGING TRUST, a Maryland real estate investment trust, CHATHAM LODGING,
L.P., a Delaware limited partnership, the several banks and other financial
institutions or entities from time to time parties thereto, BARCLAYS BANK PLC
and REGIONS CAPITAL MARKETS, as joint lead arrangers and bookrunners, REGIONS
BANK, as syndication agent, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, UBS
SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents,
and BARCLAYS BANK PLC, as administrative agent (the “Credit Agreement”) and
(iii) the Security Documents (as defined in the Credit Agreement) made by each
of the signatories thereto, in favor of the Administrative Agent for the benefit
of the Secured Parties. Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
Each of the undersigned parties to the Security Documents and the other Loan
Documents hereby (a) consents to the transactions contemplated by the First
Amendment and (b) acknowledges and agrees that the guarantees and grants of
security interests made by such party contained in the Security Documents and
the other Loan Documents are, and shall remain, in full force and effect after
giving effect to the First Amendment.
THIS ACKNOWLEDGMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES FOLLOW]



Exhibit A

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duty executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.
CHATHAM LODGING TRUST
 
 
By:
Name:
Title:
 
 
CHATHAM LODGING, L.P., as Borrower
 
By: Chatham Lodging Trust, its general partner
 
 
By:
Name:
Title:
 
 
CHATHAM BILLERICA HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM BLOOMINGTON HS LLC
 
 
By:
Name:
Title:






[Signature Page to Acknowledgment and Consent]

--------------------------------------------------------------------------------




CHATHAM BRENTWOOD HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM CARLSBAD HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM DALLAS HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM FARMINGTON HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM HOLTSVILLE RI LLC
 
 
By:
Name:
Title:






[Signature Page to Acknowledgment and Consent]

--------------------------------------------------------------------------------




CHATHAM HOUSTON HAS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM MAITLAND HS LLC
 
 
By:
Name:
Title:
 
 
CHATHAM NEW ROCHELLE RI LLC
 
 
By:
Name:
Title:
 






CHATHAM WHITE PLAINS RI LLC
 
 
By:
Name:
Title:
 
 
CHATHAM LEASECO I, LLC
 
 
By:
Name:
Title:






[Signature Page to Acknowledgment and Consent]

--------------------------------------------------------------------------------




CHATHAM HOUSTON HAS LEASECO LLC
 
 
By:
Name:
Title:
 
 
CHATHAM WHITE PLAINS RI LEASECO LLC
 
 
By:
Name:
Title:
 
 
CHATHAM NEW ROCHELLE RI LEASECO LLC
 
 
By:
Name:
Title:
 
 
CHATHAM HOLTSVILLE RI LEASECO LLC
 
 
By:
Name:
Title:








[Signature Page to Acknowledgment and Consent]

--------------------------------------------------------------------------------




EXHIBIT B
TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT
REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT (this “Supplement”), dated
December 11, 2013, to the Amended and Restated Credit Agreement, dated as of
November 5, 2012 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), among CHATHAM LODGING, L.P., a Delaware limited
partnership (the “Borrower”), CHATHAM LODGING TRUST, a Maryland real estate
investment trust (the “REIT”), the Lenders parties thereto, BARCLAYS BANK PLC,
as administrative agent (in such capacity, the “Administrative Agent”), and
others.
W I T N E S S E T H :
WHEREAS, the Borrower has requested that the Total Revolving Credit Commitments
be increased by $70,000,000 to $175,000,000 pursuant to the Credit Agreement;
WHEREAS, pursuant to the provisions of Section 2.23(c) of the Credit Agreement,
the undersigned may increase the amount of its Revolving Credit Commitment in
accordance with the terms thereof by executing and delivering to the Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement;
NOW THEREFORE, the undersigned hereby agrees as follows:
1.    Subject to the terms and conditions of the Credit Agreement, that on the
date this Supplement is accepted by the Borrower, the Administrative Agent, the
Issuing Lender, and the Swing Line Lender it shall have its Revolving Credit
Commitment increased by $______________, thereby making the amount of its
Revolving Credit Commitment $______________.
2.    Terms defined in the Credit Agreement shall have their defined meanings
therein when used herein.



Exhibit B

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[INSERT NAME OF LENDER]




By:     
Name:
Title:



Exhibit B

--------------------------------------------------------------------------------





ACCEPTED AND AGREED:
 
CHATHAM LODGING, L.P., as Borrower
 
 
By: Chatham Lodging Trust, its general partner
 
 
 
By:
Name:
Title:



BARCLAYS BANK PLC,
as Administrative Agent, Issuing Lender and Swing Line Lender
 
 
 
By:
Name:
Title:





